Appeal by the defendant from a judgment of the County Court, Suffolk County (Namm, J.), rendered April 25, 1984, convicting him of murder in the second degree (two counts) and robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The determination by the hearing court that the defendant voluntarily consented to a search of his home by the police was amply supported by the evidence adduced at the suppression hearing (see, People v Prochilo, 41 NY2d 759).
We find, moreover, that in light of the overwhelming evidence of guilt, the trial court did not commit reversible error in admitting certain testimony which was largely cumulative. Thompson, J. P., Weinstein, Fiber and Sullivan, JJ., concur.